Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, 11-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka (WO 2016128618) in view of Terry et al. (US 20040040749).
CLAIM 1:  Sokka discloses a signal-transparent tubular for use in downhole operations.  The signal-transparent tubular comprises a tubular connector (1) configured to engage with and connect to a 
Sokka fails to disclose the tubular connector formed from metal; instead it is moot to what the connector is made of.
Terry discloses a borehole device.
Terry discloses a drill string made of titanium (paragraph 0104).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the drill string of Sokka to made of titanium as the drill string of Terry as described in the claim as Terry teaches the use of titanium in drill strings is known in the art and one of ordinary skill in the art would expect the drill string to function in the combination as it does in the cited reference.
CLAIM 2:  The sensor is embedded within the composite material (see Fig. 2).
CLAIM 4:  A magnetic permeability of the metal is less than 10 (titanium is taught by Applicant to have this property).
CLAIM 5:  At least a part of the signal-transparent portion has a conductivity that is lower than a conductivity of the metal (polymer versus the titanium).
CLAIM 6:  The signal-transparent portion includes a window in an outer wall of the signal-transparent portion (see Fig. 2 showing 6 acting as window).
CLAIM 11:
CLAIM 12:  The composite material is a low conductive material and the signal of the respective transmitter is configured to transmit information by electromagnetic telemetry (see page 3, lines 27-37).
CLAIMS 13, 14, 16-18, and 20:  These methods are inherent to the above structures.
Claim 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka in view of Terry in further view of Adebiyi et al. (US 20200217197).
The Sokka-Terry combination discloses the elements of claims 1 and 13 as discussed above.
The Sokka-Terry combination fails to disclose the signal-transparent portion is at least partially made from one of aramid, basalt, glass, ceramic, fiber composites, and fibers embedded in at least one of adhesives, thermoset, thermoplastic binder, elastomeric binder, epoxide polyether ketone ketones, and polyether ether ether ketones.
Adebiyi teaches a well testing tool.
Adebiyi teaches making portions out of glass to allow signals to pass through (see paragraph 0062).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the transparent portion of Sokka to be the glass of Terry as described in the claims as Terry teaches glass will not interfere with the signals being sent.
Claim 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokka in view of Terry in further view of Stack et al. (US 20190353027).
CLAIMS 7 and 19:  The Sokka-Terry combination discloses the elements of claims 1 and 13 as discussed above.
The Sokka-Terry combination fails to disclose wherein an electrical conduit is arranged within the composite material.
Stack discloses a downhole prob.
Stack discloses an electrical conduit in a downhole probe (see paragraph 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sensor of the Sokka-Terry combination to include the electrical conduit of Stack as claimed as a combination of known prior art elements in which the electrical conduit would supply power to the sensors of the combination as it does in Stack in a predictable manner.
CLAIM 8:  The electrical conduit is part of an electrode (see Stack, paragraph 0047).
CLAIM 9:  The electrical conduit is part of an electrical circuit that is arranged within the composite material (see Stack, paragraph 0047).
CLAIM 10:  The signal-transparent tubular further comprises a magnetometer (Stack, paragraph 0046).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows additional signal systems for downhole systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679